Title: Bill to Aid Thomas Paine, 28 June 1784
From: Madison, James
To: 


Editorial Note
Despite the concern expressed to JM by Jefferson and Washington over the penury afflicting Thomas Paine, all legislative attempts in Virginia to aid the author of Common Sense failed. On 28 June there was appointed a special committee, of which Patrick Henry was chairman and JM a member, to prepare a bill “vesting a certain tract of public land, in Thomas Payne and his heirs” (JHDVJournal of the House of Delegates of the
          Commonwealth of Virginia; Begun and Held at the Capitol, in the City of Williamsburg.
        Beginning in 1780, the portion after the semicolon reads, Begun and
          Held in the Town of Richmond. In the County of Henrico. The journal for each session
        has its own title page and is individually paginated. The edition used is the one in which
        the journals for 1777–1786 are brought together in two volumes, with each journal published
        in Richmond in either 1827 or 1828 and often called the “Thomas W. White reprint.”, May 1784, p. 82). As JM on 2 July reported to Washington, the “gift first proposed” offered Paine “a moiety of a tract … known by the name of ‘the Secretary’s land.’” This was true so far as the proposal was first made to the House of Delegates; but the present manuscript clearly indicates that within the committee itself there was a disposition to reward Paine with the entire tract. Evidently fearing (justifiably, as time would reveal) that a donation so liberal might cause the raising of more than eyebrows, JM persuaded the committee to halve the acreage.
 
[28 June 1784]
Whereas Thomas Paine author of the Pamphlet entitled common Sense printed at Philadelphia in the year 1776 has by the said and several other literary performances published in the Course of the late Revolution rendered distinguished Service to the United States and it is just and expedient that such patriotic exertions of Genius should be honorably and substantially rewarded Be it enacted that in Testimony of the Esteem entertained by this Commonwealth for the merits of the said Thomas Paine the tract of Public Land lying in the County of Northampton and known by the name of the Secretarys Land ⟨shall be divided into two equal moieties in such manner as the Executive shall direct, and for such moiety as the said Thomas Paine shall prefer a patent shall issue vesting the same⟩ be and the same is hereby vested in him and his heirs forever; Saving to all persons other than those claiming under the Commonwealth any Interest which they may have therein.
